Citation Nr: 0206551	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  94-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for fibrositis with 
low back pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1972 to March 1973, and from December 1979 to February 1980.

In February 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied the veteran's 
claim requesting a higher rating for his fibrositis with low 
back pain, rated as 10 percent disabling.  The RO also 
denied, among others, his claim for service connection for 
herniated disc disease of the lumbosacral spine.  He appealed 
to the Board of Veterans' Appeals (Board).  In December 1996, 
the Board remanded his claims to the RO for consideration of 
additional evidence that he had submitted directly to the 
Board, after certification of his appeal, without waiving his 
right to have the evidence initially considered by the RO.  
See 38 C.F.R. § 20.1304.  After considering the additional 
evidence, the RO continued to deny his claims, and returned 
his appeal to the Board for further appellate consideration.  
The Board issued a decision in June 1998 also denying his 
claims, and he appealed to the United States Court of Appeals 
for Veterans Claims (Court)-formerly the United States Court 
of Veterans Appeals.

In April 1999, during the pendency of the appeal to the 
Court, the veteran's representative and the VA Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the portion of the Board's decision that denied 
an increased rating for the fibrositis with low back pain, 
and remand this issue for further development and 
readjudication.  The parties also indicated that the veteran 
was withdrawing his appeal concerning the claim for service 
connection for herniated disc disease of the lumbosacral 
spine.  The Court granted the joint motion in a May 1999 
Order.  The case was returned to the Board for compliance 
with the directives of the joint motion.  In December 1999, 
the Board remanded this claim to the RO for a new VA 
examination and consideration of any evidence of additional 
functional loss due to pain/painful motion.  All requested 
development has been completed and the claim is once more 
properly before the Board.

Finally, the Board notes that in a September 2001 decision, 
the RO determined that there was no evidence of clear and 
unmistakable error in a June 1, 1992, decision that reduced 
the disability evaluation assigned for the service-connected  
fibrositis with low back pain from 20 to 10 percent.  It is 
noted that while a notification letter was sent to the 
veteran in September 2001, a copy was not sent to his 
attorney, but was instead sent to the service organization 
that had previously represented the veteran.  The RO should 
send the appropriate documentation to the veteran's attorney 
in this regard.  


FINDINGS OF FACT

1.  The veteran's service-connected fibrositis with low back 
pain produces impairment equivalent to lumbosacral strain 
with characteristic pain on motion, limitation of motion, and 
objective evidence of muscle spasm on extreme forward 
bending.

2.  The veteran's complaints of additional disability due to 
pain on motion, fatigability, and flare-ups are not evidenced 
by credible visible behavior and have not been objectively 
verified.


CONCLUSION OF LAW

The criteria for an increased evaluation, not to exceed 20 
percent, for the veteran's fibrositis with low back pain are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his attorney contend, in substance, that the 
veteran's service-connected fibrositis with low back pain is 
more disabling than currently evaluated.  

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  This Act, which the 
President signed into law on November 9, 2000, contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act were recently promulgated.  
Except as otherwise provided, these regulations also are 
effective November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be promulgated at 38 C.F.R. §§ 3.102, 
3.156, and 3.326).  

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the rendering of a decision on 
the claim on appeal at this time, and that all notification 
and development action needed to render a fair decision on 
the claim on appeal has been accomplished.

While the record does not reflect that the RO explicitly 
considered the VCAA and its implementing regulations in 
adjudicating the claim (see September 2001 Supplemental 
Statement of the Case), the Board finds that the new law does 
not preclude it from proceeding to an adjudication of the 
veteran's claim for an increased rating because the 
requirements of the new law have, essentially, been 
satisfied.  By the RO decision, the statement of the case, 
supplemental statements of the case, correspondence to the 
veteran, and the Board's December 1999 remand, the veteran 
has been notified of the laws and regulations governing his 
claim (to include applicable rating criteria), and the 
reasons for the determinations made regarding his claim.  
Hence, he has been informed of the information and evidence 
necessary to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  
Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims; in fact, it appears 
that all existing, pertinent evidence identified by the 
veteran as relative to this claim has been obtained and 
associated with the claims file.  The veteran has undergone 
VA examinations in connection with the claim, outstanding 
pertinent medical evidence has been associated with the 
claims file, and there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that adjudication of the 
increased rating issue at this juncture, without first 
remanding the claims on appeal for the RO to explicitly 
consider the new law and regulations, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

For historical purposes, the Board notes that in a July 1976 
rating decision, the RO established service connection for 
chronic low back pain, apparently determining that low back 
pain had been aggravated by his active military service.  A 
noncompensable (0 percent) evaluation was assigned.

In May 1980, and subsequent to the veteran's second period of 
active duty, the RO increased its evaluation assigned for the 
veteran's low back disability to 20 percent.

During an October 1984 VA examination, the veteran reported 
that he had fallen on the job in July of that year, 
fracturing his coccyx.  X-rays taken in October 1984 revealed 
marked anterior angulation of the lower sacral segments.  
These deviated very slightly toward the left, but generally 
were in the midline.  Notably, the interpreting physician 
indicated that the smoothness of the segmented junction 
suggested an old fracture.  The disc spaces were said to be 
normal and no other pathology was seen.  X-rays of the 
lumbosacral spine from November 1980 were reviewed in 
connection with the examination, and were said to reveal mild 
scoliosis and mild degenerative disease of the lumbosacral 
spine.  The examiner's diagnosis was chronic lumbosacral 
strain with scoliosis and arthritis.  In April 1986, the RO 
received medical records from Tim Nice, M.D., F.A.C.S., who 
indicated that he examined the veteran in December 1984, at 
which time the veteran indicated he had fractured his coccyx 
in July 1984.

In February 1986, the veteran received a special orthopedic 
examination at the Brecksville VAMC.  At that time, he stated 
to the examiner that he was injured in a fall in 1971, and 
fractured his coccyx at that time.  The veteran complained of 
low back pain and "tailbone" pain, radiating into his lower 
extremities.  Objectively, the veteran could ambulate without 
difficulty and could heel and toe walk.  There was 
generalized tenderness over the lumbosacral spine and "a lot 
more tenderness" over the coccyx.  Range of motion of the 
spine was 80 degrees flexion, 0 degrees extension, 20 degrees 
lateral flexion and 20 degrees rotation.  There were some 
spasms in the lower back.  The examiner's diagnosis was 
residuals of injury to the lumbosacral spine with fractured 
coccyx.

In February 1988, the veteran was again examined at the 
Brecksville VAMC.  X-rays of the lumbosacral spine taken at 
that time revealed satisfactory alignment, with all lumbar 
vertebrae appearing intact with no osseous pathology noted.  
No interspace narrowing was seen and the sacroiliac joints 
were described as normal.  The veteran complained of chronic 
lower back pain with some current tenderness and soreness.  
There were no significant muscle spasms.  Range of motion was 
as indicated in the February 1986 examination.  The 
examiner's diagnosis was chronic lumbosacral strain.

Medical records of the St. Vincent Charity Hospital & Health 
Center, Cleveland, indicate that the veteran reported to 
their emergency room in October 1988, indicating that he had 
fallen down stairs and landed on his buttocks, injuring his 
back at work.  He complained of "much pain," and reported 
tenderness over the sacrum and coccyx.  Straight leg raising 
was negative, reflexes were 2+, motor strength was 5/5 and 
there were no gross sensory deficits.  X-rays taken at that 
time revealed probable slight levorotoscoliosis.  Lumbar 
vertebrae appeared intact with joint spaces were maintained.  
Subsequently, in May 1989, in connection with his treatment 
for the reported October 1988 work injuries, the veteran was 
fitted with a lumbosacral support by the West Side Industrial 
Clinic.

In June 1992, the veteran's evaluation for low back pain was 
reduced to 10 percent after repeated failure to report for a 
scheduled VA examination.  In January 1994, filed the present 
claim for an increased rating for his lower back condition.

In connection with his claim, the veteran provided a copy of 
the report interpreting an magnetic resonance imaging (MRI) 
study of the lumbar spine performed at the University 
Hospitals of Cleveland in October 1993.  The report indicates 
that at L4-5 and L3-4, the intervertebral discs demonstrated 
characteristics compatible with "degenerative disc 
disease."  There was a small central disc herniation and 
mild narrowing of the right neural foramen at L4-5 and a 
broad-based disc bulge with a small right focal disc 
herniation and foraminal narrowing at L3-4.  The narrowing at 
L3-4 was said to be secondary to facet hypertrophy.  At L2-3, 
there was a broad-based disc bulge with bilateral foraminal 
narrowing secondary to the disc bulge and facet hypertrophy.  
The veteran was said to have a somewhat narrow spinal canal 
"[o]n a congenital basis," but there was no significant 
stenosis.  

In January 1994, the veteran received an orthopedic 
examination at the Brecksville VAMC.  The examination report 
indicates that the veteran provided the examiner with a 
history of having fallen down stairs in the service in 1979 
with two months treatment at NRMC Great Lakes and having been 
discharged from the service in 1989 (versus 1980, as shown on 
the DD Form 214).  His subjective complaints at the time of 
the examination included constant pain in the back with 
prolonged walking, standing or sitting.  Going up or down 
stairs reportedly aggravated the pain, as did weather 
changes.  Objectively, the veteran's gait was normal, walking 
on heels and toes apparently caused increased pains in the 
lumbar area of the back, and the veteran could squat 
partially.  Tenderness of the spine was reported from L3-S1 
and paravertebral muscle spasms were present.  Range of 
motion of the spine was 60 degrees forward flexion, 30 
degrees extension, 30 degrees left and right lateral flexion, 
and 30 degrees left and right rotation.  Pain was reported on 
flexion and extension.  Straight leg raising was positive 
bilaterally at 45 degrees.  Deep tendon reflexes were 2/2.  
Right foot muscle strength on plantar flexion and 
dorsiflexion was decreased.  The examination report also 
noted the October 1993 MRI from University Hospital.  The VA 
examiner's diagnoses were residuals of injury to the back 
with limitations of motion and herniated disc by MRI.

In August 1996, the veteran submitted a January 1994 opinion 
letter from Ashok S. Patil, M.D., M.S., M.P.H., F.A.C.P.M., a 
Board Certified Occupational Medicine specialist.  Dr. 
Patil's letter indicates that he initially saw the veteran in 
December 1993, for treatment of injuries related to the 
October 1988 fall, noted above, which the veteran suffered 
while working for an apartment complex.  Dr. Patil's opinion 
was that "the industrial accident of 10/04/88 is the direct 
cause of the disc herniation at L4-5, L3-4 and the disc bulge 
at L2-3."

In January 1997, the RO received a letter from the veteran 
indicating that he was involved in a motor vehicle accident 
(MVA) in December 1996, and was again seeing Dr. Patil.  The 
RO obtained Dr. Patil's records, which indicated continued 
treatment for lower back pain and herniated discs, but did 
not specifically mention the December 1996 MVA.

In September 1997, the RO received outpatient treatment 
records for the veteran for the period from March 1976 to 
March 1997 from the VAMC Brecksville, which mostly reflect 
treatment for conditions other than his back.  The records 
that do pertain to the veteran's back note his history of 
mechanical lower back pain, a fractured coccyx and herniated 
discs.  Treatment generally consisted of analgesic 
medication.  An MRI and spinal X-rays taken in February 1997 
confirmed the prior impression of disc herniation at L3-4 and 
L4-5 with foraminal narrowing, and indicated "early" 
degenerative changes of the L3 and L4 vertebrae, including 
spur and osteophyte formation.

As noted above, in a June 1998 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
herniated disc disease of the lumbosacral spine, and in the 
joint motion of April 1999, the veteran's appeal concerning 
that claim was withdrawn.

In January 2000, the veteran again underwent VA examination.  
The report of that examination shows that the veteran gave a 
history of chronic back pain dating to the late 1970's with 
an underlying degenerative disc that is progressively getting 
worse with time as well.  He also complained of some leg 
pain, going into his feet, and stated that he sometimes gets 
some numbness and tingling into his right leg.  He reported 
some flare-ups with a definite increase in symptoms of pain, 
stiffness, weakness, fatigability and more difficulties with 
incoordination and with getting around.  He reported that he 
has a hard time doing normal daily activities and stated that 
he is unable to work because of chronic back pain.  He stated 
that prolonged sitting and standing as well as changes in the 
weather bother his condition.  It was noted that the claims 
folder was examined and that the veteran was not wearing a 
brace or using a cane.

Physical examination showed that the veteran could ambulate 
without assistance, but that he had some stiffness and 
soreness, and trouble getting off the table and off a chair.  
Examination of the back showed tenderness, soreness and pain 
to palpation across the back, with pain and tenderness noted 
across the paraspinous muscles with some guarding and muscle 
spasms noted.  No increased kyphosis or scoliosis was 
identified.  Range of motion was forward flexion of 35 
degrees with pain, with normal being 95 degrees.  He could 
extend 10 degrees with pain with normal being 35 degrees.  He 
could bend and rotate 20 degrees with pain, with normal being 
35-40 degrees.  He was able to raise onto his toes and heels 
holding on for support.  Straight leg raising was positive 
causing some back and leg pain.  Otherwise neurologically he 
was normal.  The diagnoses rendered were residual injury to 
the lumbar spine and degenerative disc disease of the lumbar 
spine.  

The examiner concluded that the veteran's symptoms were 
difficult to differentiate.  He stated that he could not tell 
whether the back pain was coming from his soft tissue injury, 
sprain/strain, fibrositis versus his degenerative disc 
disease.  The examiner stated that any radicular pain was 
probably related to the nonservice connected disc disease.

In January 2001 the RO requested another examination, and 
requested that a different physician examine the veteran.  
The RO requested that all necessary tests be completed to 
help distinguish, to the extent possible, the symptoms 
attributable to the service connected fibrositis with low 
back pain from those attributable to conditions that are not 
service connected, such as herniated discs of the lumbar 
spine.

The report of a VA general medical examination, conducted in 
February 2001, shows the veteran stating that he occasionally 
uses a cane and a back brace, however, at the examination he 
did not use these devices.  He had no limp and did not 
grimace or complain of any discomfort on examination.  The 
veteran was diagnosed with low back pain. 

The report of a VA peripheral nerves examination, conducted 
in February 2001, showed a determination of an essentially 
normal examination with a normal neurologic function.  He did 
complain of increased pain, however, the pain did not appear 
to be in any particular dermatomal or straight-forward 
clinical distribution.  Objective findings with respect to 
the low back did include flexion to 70 degrees and extension 
to 20 degrees.  An addendum was added subsequent to a March 
2001 MRI examination.  The addendum noted that an additional 
diagnosis of congenital spinal stenosis was warranted.  The 
examiner related the veteran's signs and symptoms to 
congenital spinal stenosis of the lumbar spine as well as 
bulging/herniated disc and hypertrophic facet changes.

The report of a VA spine examination, conducted in March  
2001, shows the veteran complained of low back pain since 
1972.  Physical examination showed the veteran to be healthy 
and free of pain while being walked down the hall to obtain 
vital signs.  Upon returning he appeared to be in pain.  On 
carrying out six spine movements in the standing the position 
he had a limitation of motion because of pain.  The pain 
developed at 20 degrees of rotation to the right and 15 
degrees of rotation to the left, where 40 degrees of rotation 
would be the normal range of motion.  On flexion the pain 
developed at 15 degrees, where 95 degrees would be a normal 
range of motion.  On extension pain developed at 5 degrees, 
where 35 degrees would be a normal range of motion.  On 
lateral flexion to either side he developed pain at 10 
degrees where 40 degrees would be normal.  It was pointed out 
that the veteran walked easily and comfortably at a brisk 
pace while following the examiner down the hall, but that in 
the examining room showed considerable difficulty walking, 
appearing to be unsteady.  He could walk on his heels, but 
complained of much low back pain when walking on his toes.  
Nonetheless he was able to stand on his toes and walk.  
Straight leg raising in the supine position was positive at 
15 degrees bilaterally with positive Lasegue's test 
bilaterally.  He had percussion tenderness of the lumbosacral 
spine, but no compression tenderness of the cervical spine.  
Deep tendon reflexes were 2+ and symmetrical.  Toes were 
downgoing on Babinski's test.  Romberg's test was negative.  

The examiner reviewed X-ray examinations conducted from 
August 1993 to January 2000.  He concluded that the veteran's 
diagnosis was degenerative disc disease of the lumbosacral 
spine and thoracic spine.  He stated that the veteran's 
history and examination were consistent with degenerative 
disc disease of the lumbosacral spine dating to 1969.  He 
stated that the veteran's back complaints were very similar 
to those in the medical records dating from his Army service 
in 1972.  The examiner reported that those records clearly 
indicated that the veteran's low back pain preceded his entry 
into service.  The examiner stated that the veteran did not 
give a history that was consistent with the medical record 
and on examination his level of pain and discomfort varied 
markedly from the beginning to the end of the examination.  
The examiner specifically noted that the veteran was 
comfortable and walked well at the beginning of the 
examination and as the examination progressed he would appear 
to be in pain to the point of not being able to keep his 
balance, and then a moment later could be examined and found 
to have perfect balance and not appear to be in pain when 
asked to do a test as simple as closing his eyes and standing 
still and maintaining his balance, or being asked to balance 
on either foot, which he could do for a prolonged period of 
time without difficulty or apparent pain.  Nonetheless, it 
was clear from the X-ray and MRI reports that the veteran had 
significant degenerative disc disease of the lumbosacral 
spine and lower thoracic spine.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is essential, both in 
the examination and in evaluation of disability, to view each 
disability in relation to its history.  This includes the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  Furthermore, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's fibrositis is rated by analogy to lumbosacral 
strain, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  
This is appropriate where an unlisted condition is 
encountered, and a closely related condition that 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  Under 
DC 5295, a 10 percent rating is assigned where characteristic 
pain on motion is shown.  A 20 percent rating is appropriate 
where there is muscle spasm on extreme forward bending, loss 
of lateral spine motion (unilaterally), in a standing 
position, while assignment of a 40 percent rating requires 
severe disability, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, so some of the above with 
abnormal mobility on forced motion.

In addition to the disc herniations, the medical evidence of 
record, particularly the report of the January 1994 VA 
examination, indicates objective findings pertaining to the 
back of slightly limited motion with pain on flexion and 
extension, tenderness, and spasm of the paravertebral muscles 
of the lumbar area.  Subsequent evidence indicated that most, 
if not all of the veteran's symptoms were due to residuals of 
an injury to the veteran's back.  While the January 1994 VA 
examiner attributed the veteran's limitations to residuals of 
a nonspecific injury to the veteran's back, the veteran's 
private physician, Dr. Patil, specifically opined that the 
veteran's low back pain, as well as his herniated discs, were 
"[d]ue to the injury of 10/04/88," which occurred post 
service.  Neither doctor mentioned fibrositis as a possible 
cause of the veteran's symptoms.  While the veteran has 
suggested that the reported fall at NTC Great Lakes in 
January 1980 may be responsible for his back symptomatology, 
the discharge summary from NRMC Great Lakes in January 1980 
indicated that the veteran's injuries, if any, from his in-
service fall that month were not responsible for his then-
current back pain, which the treating physician attributed to 
chronic mechanical low back pain, existing prior to the 
veteran's entry on active duty.

For each of the three most recent VA examinations, the 
examiner was asked to differentiate the veteran's symptoms 
between his service connected fibrositis and his nonservice 
connected degenerative disc disease.  The examiner from the 
VA examination dated in January 2000 stated he could not 
differentiate the veteran's back pain, but stated that the 
leg and radicular pain was probably related to the veteran's 
disc disease.  The examiner from the VA neurological 
examination dated February 20, 2001, related the veteran's 
signs and symptoms to congenital spinal stenosis of the 
lumbar spine as well as bulging/herniated disc and 
hypertrophic changes.  The examiner from the VA examination 
dated in March 2001 indicated that the veteran's history and 
examination was consistent with degenerative disc disease of 
the lumbosacral spine.  

As noted above, a 20 percent rating is appropriate where 
there is muscle spasm on extreme forward bending under the 
criteria of Diagnostic Code 5295.  The report of the January 
2000 VA examination shows pain to palpation, tenderness, some 
guarding, and muscle spasms.  The Board notes that the 
evidence is mixed regarding the attribution of the veteran's 
pain, however, it would not be unreasonable to attribute the 
veteran's symptoms of muscle spasm to his service connected 
fibrositis.  Such symptomatology warrants an increased 
evaluation of 20 percent.

In accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
the examiners were asked to determine whether the low back 
disability results in weakened movement, excess fatigability, 
or incoordination attributable to the service connected 
disability; and the extent of functional loss due to such 
factors during flare-ups and/or with repeated use.  The Board 
finds the report of the February 2001 examination most 
illuminating on this issue.  Although the report of this 
examination shows ranges of motion substantially reduced by 
complaints of pain, it casts doubt on the veteran's 
credibility.  The examination report indicates that the 
veteran did not display objective manifestations of pain 
which were credible to the examiner.  The Board finds the 
examiners report credible.  The Board therefore concludes 
that an evaluation beyond that which is contemplated in the 
20 percent rating granted herein is warranted as a result of 
the veteran's claimed functional loss due to pain or flare 
ups.


ORDER

Entitlement to an increased evaluation, not to exceed 20 
percent, for a low back disability is granted, subject to the 
regulations governing payment of monetary benefits.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

